      Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 1 of 9 PageID #:1




                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CAPRICE SMITH,

        Plaintiff,

        v.

OFFICER HICKMAN and THE VILLAGE OF                  Case No.
SAUK VILLAGE,

        Defendants.



                                     COMPLAINT AT LAW

       NOW COMES the PLAINTIFF, CAPRICE SMITH, by and through her attorney, Jeffrey

C. Grossich, Esq., of The Blake Horwitz Law Firm, Ltd., and pursuant to this Complaint at Law

states the following against DEFENDANTS, OFFICER HICKMAN and THE VILLAGE OF

SAUK VILLAGE:

                              I.     JURISDICTION AND VENUE

       1.      This is an action for damages brought pursuant to 42 U.S.C. § 1983; the Judicial

Code 28 U.S.C. § 1331 and § 1343(a); the Constitution of the United States; and this Court’s

supplementary jurisdiction powers.

       2.      Venue is appropriate as the incident described of in this Complaint took place

exclusively in Cook County, Illinois.

                                        II.    PARTIES

       3.      PLAINTIFF CAPRICE SMITH (hereafter, “PLAINTIFF”) is a United States

citizen and Illinois resident who resides in Cook County.

       4.      Upon information and belief, DEFENDANT OFFICER HICKMAN (hereinafter

                                                1
      Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 2 of 9 PageID #:2




“DEFENDANT OFFICER”) is a United States citizen and Illinois resident who resides in Cook

County.

       5.      DEFENDANT        THE     VILLAGE      OF      SAUK   VILLAGE       (hereinafter

“DEFENDANT VILLAGE”) is a duly incorporated municipal corporation.

       6.      DEFENDANT VILLAGE is the employer and principal of DEFENDANT

OFFICER.

       7.      DEFENDANT OFFICER, at all times relevant hereto, was employed by and acting

on behalf of DEFENDANT VILLAGE.

       8.      At all times material to this Complaint, DEFENDANT OFFICER was acting under

color of state law, ordinance and/or regulation, statues, custom, and usages of DEFENDANT

VILLAGE.

                                       III.   FACTS

       9.      In March 2020, PLAINTIFF had reconstructive surgery on her right shoulder.

       10.     On May 16, 2020, DEFENDANT OFFICER responded to a call of a domestic

dispute at PLAINTIFF’S residence.

       11.     DEFENDANT OFFICER arrived at PLAINTIFF’S residence.

       12.     DEFENDANT OFFICER asked PLAINTIFF to step outside of the residence.

       13.     PLAINTIFF stepped outside of the residence.

       14.     DEFENDANT OFFICER grabbed PLAINTIFF’S left arm (non-surgically repaired

shoulder).

       15.     DEFENDANT OFFICER then performed a takedown on PLAINTIFF by throwing

her to the ground.

       16.     DEFENDANT OFFICER pinned PLAINTIFF to the ground and attempted to



                                              2
      Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 3 of 9 PageID #:3




handcuff her arms behind her back.

       17.     DEFENDANT OFFICER grabbed PLAINTIFF’S right arm.

       18.     DEFENDANT OFFICER twisted PLAINTIFF’S right arm behind her back.

       19.     DEFENDANT OFFICER yanked on PLAINTIFF’S right arm.

       20.     DEFENDANT OFFICER yanked on PLAINTIFF’S right arm several times.

       21.     DEFENDANT OFFICER yanked on PLAINTIFF’S right arm several times as he

attempted to handcuff her.

       22.     DEFENDANT OFFICER yanked on PLAINTIFF’S right arm several times as he

attempted to handcuff her despite PLAINTIFF’S screams of pain and objections for him to stop.

       23.     Due to her recent surgery on her right shoulder, PLAINTIFF could not physically

twist her right arm behind her back.

       24.     PLAINTIFF attempted to inform DEFENDANT OFFICER that she was unable to

put her right arm behind her back due to a recent surgery.

       25.     PLAINTIFF asked DEFENDANT OFFICER to stop twisting her right arm behind

her back.

       26.     DEFENDANT OFFICER did not listen to PLAINTIFF and continued to twist her

right arm behind her back.

       27.     PLAINTIFF’S husband also told DEFENDANT OFFICER that PLAINTIFF had

recently had surgery to repair her right shoulder.

       28.     DEFENDANT OFFICER threatened to arrest PLAINTIFF’S husband upon being

told that PLAINTIFF had just had surgery on her right shoulder.

       29.     DEFENDANT OFFICER continued to twist PLAINTIFF’S right arm behind her

back despite being informed that PLAINTIFF had just had her right shoulder surgically



                                                 3
          Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 4 of 9 PageID #:4




reconstructed.

          30.    Eventually, PLAINTIFF was able to convince DEFENDANT OFFICER to

examine the recent surgical scars on her right shoulder so DEFENDANT OFFICER could confirm

that PLAINTIFF could not twist her arm behind her back.

          31.    Upon seeing PLAINTIFF’S fresh surgical scars, DEFENDANT OFFICER stopped

twisting PLAINTIFF’S right arm behind her back.

          32.    Instead, DEFENDANT OFFICER handcuffed PLAINTIFF with her arms in front

of her.

          33.    PLAINTIFF did not commit any crimes in the presence of DEFENDANT

OFFICER.

          34.    At no point did PLAINTIFF resist DEFENDANT OFFICER.

          35.    DEFENDANT OFFICER had no valid reason for using force against PLAINTIFF.

          36.    DEFENDANT OFFICER did not warn PLAINTIFF that he might possibly use

force against her.

          37.    PLAINTIFF immediately sensed an injury to her surgically repaired shoulder once

DEFENDANT OFFICER stopped twisting it behind her back.

          38.    DEFENDANT OFFICER then took PLAINTIFF in handcuffs to the

DEFENDANT VILLAGE police station.

          39.    DEFENDANT OFFICER had no probable cause to believe PLAINTIFF had

committed a crime.

          40.    PLAINTIFF was never charged with any crime or issued a citation.

          41.    PLAINTIFF was then transported to a local hospital in an ambulance to treat her

injured right shoulder.



                                                4
       Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 5 of 9 PageID #:5




          42.   Doctors at the hospital took x-rays of PLAINTIFF’S surgically repaired shoulder

and recommended that PLAINTIFF see a specialist.

          43.   Two weeks later, PLAINTIFF visited the surgeon who performed her initial

shoulder reconstruction.

          44.   The surgeon determined that the tendon in PLAINTIFF’S surgically repaired

shoulder had come away from the bone.

          45.   DEFENDANT OFFICER caused PLAINTIFF’S tendon in her right shoulder to

pull away from the bone when he, inter alia, continuously twisted her right arm behind her back.

          46.   PLAINTIFF had a second surgery on her right shoulder on August 20, 2020.

          47.   As a result of the incident alleged above, PLAINTIFF will no longer have full

functionality in her right shoulder.

          48.   As a result of the incident alleged above, PLAINTIFF suffered lost wages.

          49.   As a result of the incident alleged above, PLAINTIFF suffered, and continues to

suffer, from physical trauma and pain.

          50.   As a result of the incident alleged above, PLAINTIFF suffered, and continues to

suffer, from emotional trauma.

          51.   As a result of the incident alleged above, PLAINTIFF is scared and apprehensive

to leave her home.

          52.   As a result of the incident alleged above, PLAINTIFF suffered, and continues to

suffer, from shame, guilt, embarrassment, among other psychological injuries.

                                       COUNT I
                      Fourth Amendment-False Arrest (42 U.S.C. § 1983)
                            (AGAINST DEFENDANT OFFICER)
          53.   PLAINTIFF restates and re-alleges the above paragraphs as though fully set forth

herein.

                                                5
       Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 6 of 9 PageID #:6




          54.   As described above, the DEFENDANT OFFICER arrested PLAINTIFF without

probable cause to believe PLAINTIFF had committed any criminal activity.

          55.   DEFENDANT OFFICER violated PLAINTIFF’S clearly established constitutional

right to be free from unlawful seizures.

          56.   The conduct of DEFENDANT OFFICER was in violation of the Fourth

Amendment to the United States Constitution.

          57.   The aforementioned actions of DEFENDANT OFFICER were the direct and

proximate cause of the violations set forth above.

          WHEREFORE, PLAINTIFF demands compensatory damages, punitive damages,

attorneys’ fees, and costs against DEFENDANT OFFICER and whatever additional relief this

Court deems equitable and just.


                                      COUNT II
                    Fourth Amendment-Excessive Force (42 U.S.C. § 1983)
                           (AGAINST DEFENDANT OFFICER)
          58.   PLAINTIFF restates and re-alleges the above paragraphs as though fully set forth

herein.

          59.   DEFENDANT OFFICER violated PLAINTIFF’S clearly established constitutional

right to be free from unlawful seizures.

          60.   DEFENDANT OFFICER applied physical force to PLAINTIFF with intent to

restrain her.

          61.   DEFENDANT OFFICER’S use of force against PLAINTIFF was unreasonable.

          62.   There was no indication PLAINTIFF had committed a crime, PLAINTIFF did not

resist arrest, and PLAINTIFF posed no threat to DEFENDANT OFFICER.

          63.   A reasonable officer in DEFENDANT OFFICER’S position would not have


                                                6
        Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 7 of 9 PageID #:7




applied force against PLAINTIFF.

        WHEREFORE, PLAINTIFF demands compensatory damages, punitive damages,

attorneys’ fees, and costs against DEFENDANT OFFICER and whatever additional relief this

Court deems equitable and just.

                                        COUNT III
                               False Arrest-State Law Claim
                            (AGAINST DEFENDANT OFFICER)

        64.    PLAINTIFF restates and re-alleges the above paragraphs as fully set forth herein.

        65.    DEFENDANT OFFICER arrested PLAINTIFF without probable cause to believe

that PLAINTIFF committed criminal activity.

        66.    The conduct of DEFENDANT OFFICER was in violation of Illinois law.

        67.    The aforementioned actions of DEFENDANT OFFICER were the direct and

proximate cause of the violations set forth above.

        WHEREFORE, PLAINTIFF demands compensatory damages and punitive damages

against DEFENDANT OFFICER and whatever additional relief this Court deems equitable and

just.

                                        COUNT IV
                        Willful and Wanton Conduct-State Law Claim
                            (AGAINST DEFENDANT OFFICER)

        68.    PLAINTIFF re-alleges the above paragraphs as though fully set forth herein.

        69.    DEFENDANT OFFICER became aware from both PLAINTIFF and her husband

that PLAINTIFF had just had her right shoulder reconstructed but he continued attempting to twist

her arm behind her back when she was unable to do so.

        70.    DEFENDANT OFFICER committed willful and wanton conduct when he actually

and deliberately intended to harm PLAINTIFF.



                                                7
        Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 8 of 9 PageID #:8




        71.    Alternatively, DEFENDANT OFFICER was conscious that his conduct would

naturally and probably injure PLAINTIFF given the surrounding circumstances and

PLAINTIFF’S existing conditions.

        72.    As a direct and proximate result of DEFENDANT OFFICER’S conduct,

PLAINTIFF suffered harm.

        WHEREFORE, PLAINTIFF demands compensatory damages and punitive damages

against DEFENDANT OFFICER and whatever additional relief this Court deems equitable and

just.

                                       COUNT V
                                Battery-State Law Claim
                           (AGAINST DEFENDANT OFFICER)

        73.    PLAINTIFF re-alleges the above paragraphs as though fully set forth herein.

        74.    DEFENDANT OFFICER intentionally and willfully touched PLAINTIFF.

        75.    DEFENDANT OFFICER’S intentional and willful touching of PLAINTIFF

injured her.

        76.    DEFENDANT OFFICER had no lawful basis to make harmful contact with

PLAINTIFF.

        WHEREFORE, PLAINTIFF demands compensatory damages and punitive damages

against DEFENDANT OFFICER and whatever additional relief this Court deems equitable and

just.

                                       COUNT VI
                            745 ILCS 10/9-102-State Law Claim
                           (AGAINST DEFENDANT VILLAGE)

        77.    PLAINTIFF re-alleges the above paragraphs as though fully set forth herein.

        78.    DEFENDANT VILLAGE is the employer of DEFENDANT OFFICER.



                                               8
      Case: 1:20-cv-05111 Document #: 1 Filed: 08/31/20 Page 9 of 9 PageID #:9




       79.    DEFENDANT OFFICER, as alleged above, committed the acts under color of law

and in the scope of his employment with DEFENDANT VILLAGE.

       WHEREFORE, should DEFENDANT OFFICERS be found liable for any of the alleged

counts in this cause, PLAINTIFF demands that, pursuant to 745 ICLS 10/9-102, DEFENDANT

VILLAGE pay any judgment (other than punitive damages) obtained against DEFENDANT

OFFICER as a result of this Complaint.

                                        COUNT VII
                            Respondeat Superior-State Law Claim
                           (AGAINST DEFENDANT VILLAGE)

       80.    PLAINTIFF re-alleges the above paragraphs as though fully set forth herein.

       81.    The aforesaid acts of DEFENDANT OFFICER in his individual capacity were in

the scope of his employment with DEFENDANT VILLAGE, and therefore DEFENDANT

VILLAGE, as principal, is liable for the actions of its agent(s) under the doctrine of respondeat

superior.

       WHEREFORE, should DEFENDANT OFFICER be found liable for any state law claim

in this cause, PLAINTIFF demands that the DEFENDANT VILLAGE pay said judgment.

                                       JURY DEMAND

       PLAINTIFF demands trial by jury.

                                                                   Respectfully submitted,

                                                                   s/Jeffrey C. Grossich______
                                                                   Attorney for Plaintiff

Blake Horwitz, Esq.
Jeffrey C. Grossich, Esq.
The Blake Horwitz Law Firm, Ltd.
111 W. Washington St., Suite 1611
Chicago, IL 60602
Phone: (312) 676-2100
Fax: (312)445-8741


                                               9
